UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :              12/17/2018
 ICO SERVICES, LTD.,                                          :
                                              Plaintiff,      :
                                                              :     18 Civ. 4276 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 COINME, INC.,                                                :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        This is an action for breach of contract, unjust enrichment and breach of the implied

covenant of good faith and fair dealing. Defendant Coinme, Inc., d/b/a Up Global SEZC,

(“Coinme”) moves to dismiss the Complaint for failure to state a claim pursuant to Federal Rule

of Civil Procedure 12(b)(6), and for lack of personal jurisdiction pursuant to Federal Rule of

Civil Procedure 12(b)(2). As explained below, Defendant’s motion to dismiss for lack of

personal jurisdiction is granted.

I.      BACKGROUND

        The facts below are taken from the Complaint, as well as the parties’ sworn statements,

which were requested by the Court. 1 The allegations in the Complaint are assumed to be true to

the extent they are uncontroverted by Defendant’s declaration. See MacDermid, Inc. v. Deiter,

702 F.3d 725, 727 (2d Cir. 2012); accord Newmont Mining Corp. v. Anglogold Ashanti Ltd., No.

17 Civ. 8065, 2018 WL 4759771, at *5 n.3 (S.D.N.Y. Sept. 30, 2018).




1
 Pursuant to the Court’s November 19, 2018, Order, each party filed an affidavit or declaration
with facts related to whether the Court has personal jurisdiction over Defendant.
       Plaintiff ICO Services, Ltd. (“ICO Services”) is a Hong Kong corporation with its

principal U.S. office in New York. Defendant Coinme is a Delaware corporation with its sole

office in Seattle, Washington. 2 On October 16, 2017, Defendant launched an “initial coin

offering” (“ICO”) for its cryptocurrency tokens called “UpTokens.” After raising $5 million,

Defendant asked Plaintiff to act as a consultant for the ICO, and the parties entered into a

consulting agreement. Defendant negotiated the agreement from Seattle. Defendant’s

representative executed the agreement in Hong Kong and had it transmitted to Plaintiff’s office,

which Defendant’s representative understood to be in Singapore.

       The Consulting Agreement (the “Agreement”) is dated as of November 13, 2017, and is

between ICO Services and “Up Global SEZC, a Cayman Islands Special Economic Zone

Company” (“Up Global”). 3 UpGlobal is a wholly owned subsidiary of Coinme, which operates

in the United States through Coinme’s office in Seattle. Neither Coinme nor Up Global has a

New York office. The term of the Agreement runs until January 31, 2018, or final completion of

services, whichever is earlier.

       The Agreement provides that Plaintiff will render services to Defendant for the

implementation of the ICO. In return, Defendant will pay Plaintiff a nonrefundable fee, half

upon execution of the Agreement and the other half to be paid by December 11, 2017. The

Agreement further provides that Defendant will pay Plaintiff 3% of the tokens raised in the ICO,

exclusive of the $5 million that already had been raised. The Agreement contains a New York




2
  The Complaint alleges that Coinme was incorporated in Washington, while Coinme’s
representative states that it is a Delaware corporation. In either case, it is undisputed that
Coinme is not a New York corporation.
3
  Coinme argues that it is not a proper party to this action because it was not a party to the
Agreement. Whether Coinme can be sued for breach of the Agreement need not be resolved, as
the Court lacks personal jurisdiction over Coinme d/b/a Up Global.
                                                 2
choice of law provision and provides for notice to Plaintiff’s representative at a street address in

New York, New York.

       UpGlobal performed the Agreement from Seattle. Plaintiff performed the Agreement

primarily from New York, between November 2017 and about February 2018. During this time,

the parties exchanged emails and spoke on the telephone. Plaintiff introduced Defendant to a

New York web design company to assist with the ICO. Defendant understood that services

being provided under the Agreement would be provided in Singapore and Tokyo. Despite

Plaintiff performing all of its obligations under the agreement, Defendant failed to pay Plaintiff

the remaining half of the nonrefundable fee and the 3% of tokens raised in the ICO.

       The Complaint alleges on information and belief that “New York residents are Coinme

customers and/or investors and Coinme makes frequent use of interstate communications to

conduct negotiations, make representations and engage in ongoing business within this District.”

II.    STANDARD

       “A plaintiff bears the burden of demonstrating personal jurisdiction over a person or

entity against whom it seeks to bring suit.” Troma Entm’t, Inc. v. Centennial Pictures Inc., 729

F.3d 215, 217 (2d Cir. 2013); accord Newmont Mining Corp., 2018 WL 4759771, at *5. When a

motion to dismiss is decided on the basis of the complaint and affidavits rather than a full-blown

evidentiary hearing, the plaintiff need only make a prima facie showing that jurisdiction exists.

MacDermid, 702 F.3d at 727; accord Newmont Mining Corp., 2018 WL 4759771, at *5 n.3.

“[T]he allegations in the complaint must be taken as true to the extent they are uncontroverted by

the defendant’s affidavits.” MacDermid, 702 F.3d at 727; accord Newmont Mining Corp., 2018

WL 4759771, at *5 n.3. A prima facie showing “must include an averment of facts that, if




                                                  3
credited by the ultimate trier of fact, would suffice to establish jurisdiction over the defendant.”

SPV Osus Ltd. v. UBS AG, 882 F.3d 333, 342 (2d Cir. 2018) (internal quotation marks omitted).

         As in the Rule 12(b)(6) context, a court is not bound to “accept as true a legal conclusion

couched as a factual allegation” in determining whether jurisdiction exists. In re Terrorist

Attacks on Sept. 11, 2011, 714 F.3d 659, 673 (2d Cir. 2013); accord Amtrust Fin. Servs., Inc. v.

Lacchini, 260 F. Supp. 3d 316, 327 (S.D.N.Y. 2017). Rather, the allegations or evidence of

activity constituting the basis of jurisdiction must be non-conclusory and fact-specific. See

Jazini v. Nissan Motor Co., 148 F.3d 181, 185 (2d Cir. 1998); accord Madison Capital Mkts.,

LLC v. Starneth Europe B.V., No. 15 Civ. 7213, 2016 WL 4484251, at *3 (S.D.N.Y. Aug. 23,

2016).

III.     ANALYSIS

         A.     “Transacting Business” under the New York Long-Arm Statute

         “A plaintiff must have a state-law statutory basis for jurisdiction and demonstrate that the

exercise of personal jurisdiction comports with due process.” Charles Schwab Corp. v. Bank of

Am. Corp., 883 F.3d 68, 82 (2d Cir. 2018). Subject to limitations imposed by the United States

Constitution and federal statutes, a federal district court looks to the law of the forum state to

determine whether it has personal jurisdiction over a non-domiciliary. See Brown v. Lockheed

Martin Corp., 814 F.3d 619, 624 (2d Cir. 2016). Plaintiff concedes that Defendant is not a New

York domiciliary and asserts that Defendant’s activities in New York give rise to personal

jurisdiction under New York’s long-arm statute.

         As relevant here, New York’s long-arm statute provides that “a court may exercise

personal jurisdiction over any non-domiciliary . . . who in person or through an agent . . .

transacts any business within the state or contracts anywhere to supply goods or services in the



                                                  4
state . . . .” CPLR § 302(a)(1). “A non-domiciliary defendant transacts business in New York

when on his or her own initiative, the non-domiciliary projects himself or herself into this state to

engage in a sustained and substantial transaction of business.” D & R Glob. Selections, S.L. v.

Bodega Olegario Falcon Pineiro, 78 N.E.3d 1172, 1175 (N.Y. 2017) (brackets and internal

quotation marks omitted); accord Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d

50, 61 (2d Cir. 2012) (stating that “the overriding criterion necessary to establish a transaction of

business is some act by which the defendant purposefully avails itself of the privilege of

conducting activities within New York, thereby invoking the benefits and protections of its laws”

(internal quotation marks and citations omitted)).

        To satisfy the long-arm statute, “[i]t is not enough that a non-domiciliary defendant

transact business in New York . . . . In addition, the plaintiff’s cause of action must have an

‘articulable nexus’ or ‘substantial relationship’ with the defendant’s transaction of business

here.” D&R Global, 78 N.E.3d at 1176 (quoting Licci v. Lebanese Canadian Bank, SAL, 984

N.E.2d 893, 900 (N.Y. 2012)). This nexus requirement is satisfied “where at least one element

[of the cause of action] arises from New York contacts.” D&R Global, 78 N.E.3d at 1176.

“There is no bright-line test for determining whether the ‘nexus’ is present in a particular case.

This inquiry is a fact specific one . . . .” Licci ex rel. Licci, 673 F.3d at 67 (internal quotation

marks omitted).

        In determining whether there is personal jurisdiction under § 302(a)(1), four factors may

be considered:

        (i) whether the defendant has an on-going contractual relationship with a New
        York corporation; (ii) whether the contract was negotiated or executed in New
        York and whether, after executing a contract with a New York business, the
        defendant has visited New York for the purpose of meeting with parties to the
        contract regarding the relationship; (iii) what the choice-of-law clause is in any
        such contract; and (iv) whether the contract requires [parties to the contract] to

                                                    5
       send notices and payments into the forum state or subjects them to supervision by
       the corporation in the forum state.

Sunward Elecs., Inc. v. McDonald, 362 F.3d 17, 22 (2d Cir. 2004) (considering factors in context

of a franchisee relationship); accord Rosenblatt v. Coutts & Co. AG, No. 17-2846, 2018 WL

4232055, at *2 (2d Cir. Sept. 6, 2018). “Although all factors are relevant, no one factor is

dispositive and other factors may be considered.” Sunward Elecs., 362 F.3d at 22. “[T]he

ultimate determination is based on the totality of the circumstances.” Agency Rent A Car Sys.,

Inc. v. Grand Rent A Car Corp., 98 F.3d 25, 29 (2d Cir. 1996); accord Diamond v. Calaway, No.

18 Civ. 3238, 2018 WL 4906256, at *4 (S.D.N.Y. Oct. 9, 2018).

       Considering these factors and the totality of the circumstances, CPLR § 302(a)(1) does

not provide a statutory basis for the exercise of personal jurisdiction over Defendant.

Defendant’s motion to dismiss is granted.

       B.      Application of Sunward Factors

       The first Sunward Electronics factor strongly weighs against personal jurisdiction,

because the Complaint does not allege an “on-going contractual relationship with a New York

corporation.” Sunward Elecs., 362 F.3d at 22. Setting aside the issue of whether Plaintiff is a

“New York corporation,” the Complaint fails to allege that Defendant established an ongoing

contractual relationship with Plaintiff. “‘[A] single short-term contract’ is insufficient to

constitute an ‘ongoing contractual relationship.’” Schentag v. Nebgen, No. 17 Civ. 8734, 2018

WL 3104092, at *19 (S.D.N.Y. June 21, 2018) (quoting Sandoval v. Abaco Club on Winding

Bay, 507 F. Supp. 2d 312, 317 (S.D.N.Y. 2007)). The Agreement was a single short-term

contract with a term of less than three months, which is too short to be an “on-going contractual

relationship.” See, e.g., Letom Mgmt. Inc. v. Centaur Gaming, LLC, No. 17 Civ. 3793, 2017 WL

4877426, at *6 (S.D.N.Y. Oct. 27, 2017) (finding no ongoing contractual relationship where

                                                  6
performance period was less than three months); Gordian Grp., LLC v. Syringa Expl., Inc., 168

F. Supp. 3d 575, 584–85 (S.D.N.Y. 2016) (holding that single contract with a six-month term did

not create an ongoing contractual relationship); Sandoval, 507 F. Supp. 2d at 314, 317 (holding

that “the short-term contract,” formed in 2003 for which work was completed in October 2004

did not constitute an ongoing contractual relationship).

       The second Sunward Electronics factor also weighs against personal jurisdiction.

Defendant negotiated and executed the contract outside New York, and Plaintiff does not say

where it negotiated and executed the contract. Defendant’s representative states that neither he

nor any other representative of Coinme or UpGlobal engaged in any conduct in New York in

connection with the negotiation, execution or performance of the agreement, an assertion not

contradicted by the Complaint or any of the evidence submitted by Plaintiff.

       The third Sunward Electronics factor weighs in favor of this Court having personal

jurisdiction. The Agreement contains a New York choice-of-law clause, which “is a significant

factor in a personal jurisdiction analysis.” Sunward Elecs., 362 F.3d at 23. But contrary to

Plaintiff’s arguments, this factor is not dispositive and is insufficient, standing alone, to confer

jurisdiction. CutCo Industries, Inc. v. Naughton, 806 F.2d 361, 367 (2d Cir. 1986); Gordian

Group, 168 F. Supp. 3d at 588.

       The fourth Sunward Electronics factor -- whether the contract requires the parties to send

notices or payments into New York or subjects them to supervision in New York -- does not

clearly weigh for or against jurisdiction. On the one hand, the Agreement does require any

notice to be sent to Plaintiff in New York. See Sunward Elecs., 362 F.3d at 22–23. But the

Agreement does not require payments to be sent into New York, nor does it subject either party

to supervision here. See id.



                                                  7
       Beyond the Sunward factors, Plaintiff asserts that jurisdiction over Defendant is proper

because Plaintiff performed some of the work under the Agreement in New York, and Defendant

communicated by email and telephone with Plaintiff, who was in New York. But “[t]he

appropriate focus of an inquiry under CPLR § 302(a)(1) is on what the non-domiciliary

defendant did in New York and not on what the plaintiffs did.” Biz2Credit, Inc. v. Kular, No. 14

Civ. 8223, 2015 WL 2445076, at *5 (S.D.N.Y. May 21, 2015). In Royalty Network, Inc. v.

Harris, 947 N.Y.S.2d 53 (1st Dep’t 2012), the First Department held that a consulting agreement

between the New York plaintiff and non-resident defendant did not give rise to jurisdiction under

CPLR § 302(a)(1), given that “all of the New York activities relating to the consulting agreement

. . . were performed by plaintiff and cannot be attributed to defendant.” Id. at 53. Likewise, in

Kennedy v. Yousaf, 5 N.Y.S.3d 725 (1st Dep’t 2015) (mem.), the First Department held that the

plaintiff’s New York activities related to a management agreement could not be attributed to the

defendants: “The fact that defendants negotiated the agreement and communicated with plaintiffs

via email and telephone is insufficient to constitute the transaction of business in New York.” Id.

at 520; accord SunLight Gen. Capital LLC v. CJS Invs. Inc., 981 N.Y.S.2d 390, 390 (1st Dep’t

2014); see also Biz2Credit, 2015 WL 2445076, at *6 (“Kular is not subject to personal

jurisdiction in New York because his performance under the referral agreement was to occur

outside of New York. Any New York based activities resulting from the referral agreement were

performed by Plaintiff, not Defendant.”).

       The New York Court of Appeals’ decision in Fischbarg v. Doucet, 880 N.E.2d 22 (N.Y.

2007), is not to the contrary. Although not cited by Plaintiff, Fischbarg involves facts somewhat

similar to this case. There, the out-of-state defendants retained a New York lawyer to represent

them in an action brought outside New York, and “communicated regularly with him in this



                                                 8
[New York].” Id. at 27. The court held that these facts were sufficient to establish the transaction

of business in New York. Id. Key to the court’s holding were the “nature and quality” of the

contacts between the defendant and New York; the court noted that the defendants, in retaining a

New York lawyer and a member of the New York bar, had availed themselves of “the benefits

and protection of our laws relating to the attorney-client relationship.” Id. at 24–25, 28 (brackets

and internal quotation marks removed). Plaintiff has not alleged similar contacts here,

qualitatively or quantitatively.

       In view of the Sunward factors, and considering the Complaint and affidavits as a whole,

Plaintiff’s allegations regarding the Agreement do not suffice to make a prima facie showing of

personal jurisdiction.

       C.      Defendant’s New York Business Dealings

       The Complaint alleges that, “upon information and belief, New York residents are

Coinme customers and/or investors and Coinme makes frequent use of interstate

communications to conduct negotiations, make representations and engage in ongoing business

within this District.” But the Complaint is wholly lacking in any facts relating these New York

activities to Plaintiff’s legal claims. See Licci, 984 N.E.2d at 900 (stating that the “articulable

nexus” and “substantial relationship” standards require, “at a minimum, a relatedness between

the transaction and the legal claim such that the latter is not completely unmoored from the

former”). Moreover, the indeterminate and unspecified acts alleged fall far short of the non-

conclusory fact-specific allegations or evidence required for Plaintiff to make a prima facie

showing of jurisdiction. See Jazini, 148 F.3d at 185.




                                                  9
       D.      Defendant’s Website

       Plaintiff argues that jurisdiction is proper because Defendant maintains an interactive

website which allows Defendant to exchange information with users in other states. Plaintiff has

failed to assert any facts relating Defendant’s website to Plaintiff’s legal claims, despite the

Court ordering that the parties file affidavits stating, among other things, “[w]hat relevance, if

any, Defendant’s website has with respect to the negotiation or performance of the contract.” As

nothing in the Complaint or parties’ affidavits suggests that Defendant’s website is relevant to

Plaintiff’s claims, assertions about Defendant’s website are irrelevant to any finding of personal

jurisdiction. See Licci, 984 N.E.2d at 900.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss for lack of jurisdiction is

GRANTED. Defendant’s motion to dismiss for failure to state a claim is moot. The Clerk of

Court is respectfully directed to close the motion at Docket No. 22 and close the case.



Dated: December 17, 2018
       New York, New York




                                                 10
